DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment presented on the Request for Continuing Evaluation (RCE) dated March 30, 2022.
In the presented on the Request for Continuing Evaluation (RCE) dated on March 30, 2022, claim 1 have been amended, and all other claims are previously presented.
Claims 1-5 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Discussion of an examiner’s amendment was taking a place with Mr. Alex Wolcott, on May 25, 2022 and May 30, 2022. During the communications, Mr. Wolcott agreed and authorized the examiner to further amend Claim 1, to the amendment dated on 03/30/2022.

The Examiner’s Amendment is made to the pending claims of the amendment dated on 03/30/2022, as follows:
Claim 1:
A data registration system comprising:
a data processing server to which a plurality of types of data related to a vehicle and vehicle-identifying data for identification of at least one of the vehicle and an owner of the vehicle are input over a network;
an integration processing server configured to create a data group in which the plurality of types of data and the vehicle-identifying data are linked to one another, and to create an encrypted data group by encrypting at least the vehicle-identifying data in the data group using a predetermined encryption algorithm; and
an integrated database server configured to store the encrypted data group as registered data in a storage region, wherein the predetermined encryption algorithm is an encryption algorithm using a cipher key;
the integration processing server further configured to switch the cipher key in accordance with an intended use of the registered data and encrypts the vehicle-identifying data by the encryption algorithm using the switched cipher key; 
the integrated database server further configured to switch the storage region that stores the encrypted data group according to a value of an encryption condition flag, wherein the encryption condition flag is set in accordance with the switched cipher key;
a first setting of the encryption condition flag configured to indicate that changes in the vehicle-identifying data at a fixed location do not interfere with data analysis;
a second setting of the encryption condition flag configured to indicate that changes in the vehicle-identifying data for a fixed length of time do not interfere with data analysis;
a third setting of the encryption condition flag configured to indicate that movement preferences of a user are to be analyzed; and 
wherein a fourth setting of the encryption condition flag configured to indicate that usage in a marketplace for each of at least one vehicle type is to be analyzed.
	
	Claim 2:
The data registration system according to claim 1, wherein the plurality of types of data include vehicle movement status data representing a time-series movement status of the vehicle, consumption rate data representing an energy consumption rate of the vehicle, navigation data representing a computation result and a setting state in a navigation device of the vehicle, and weather data representing weather in a region in which the vehicle existed.

	Claim 3:
The data registration system according to claim 1, wherein the plurality of types of data further include vehicle condition data representing at least one of a manufacturing condition and a repair condition of the vehicle.

	Claim 4:
The data registration system according to claim 3, wherein the integration processing server further configured to create a first data group having the vehicle-identifying data, the vehicle movement status data, and the consumption rate data that are linked to one another, a second data group having the vehicle-identifying data, the vehicle movement status data, and the navigation data that are linked to one another, a third data group having the vehicle movement status data and the weather data that are linked to each other, and a fourth data group having the vehicle-identifying data, the vehicle movement status data, and the vehicle condition data that are linked to one another, and creates the data group using the first to fourth data groups.

	Claim 5:
The data registration system according to claim 1, wherein the integration processing server further configured to create the data group as a data group which is compressed by a predetermined compression algorithm.

ALLOWED CLAIMS
Claims 1-5 are allowed.

EXAMINER’S STATEMENTS OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowed based on the amendment presented dated on March 30, 2022 and the examiner’s amendment dated on May 25, 2022.
The further amended independent claim 1 now recites limitations, as follows:
A data registration system comprising:
a data processing server to which a plurality of types of data related to a vehicle and vehicle-identifying data for identification of at least one of the vehicle and an owner of the vehicle are input over a network;
an integration processing server configured to create a data group in which the plurality of types of data and the vehicle-identifying data are linked to one another, and to create an encrypted data group by encrypting at least the vehicle-identifying data in the data group using a predetermined encryption algorithm; and
an integrated database server configured to store the encrypted data group as registered data in a storage region, wherein the predetermined encryption algorithm is an encryption algorithm using a cipher key;
the integration processing server further configured to switch the cipher key in accordance with an intended use of the registered data and encrypts the vehicle-identifying data by the encryption algorithm using the switched cipher key;
the integrated database server further configured to switch the storage region that stores the encrypted data group according to a value of an encryption condition flag, wherein the encryption condition flag is set in accordance with the switched cipher key;
a first setting of the encryption condition flag configured to indicate that changes in the vehicle-identifying data at a fixed location do not interfere with data analysis;
a second setting of the encryption condition flag configured to indicate that changes in the vehicle-identifying data for a fixed length of time do not interfere with data analysis;
a third setting of the encryption condition flag configured to indicate that movement preferences of a user are to be analyzed; and
wherein a fourth setting of the encryption condition flag configured to indicate that usage in a marketplace for each of at least one vehicle type is to be analyzed.
The cited reference by Alvarez et al. (US 2018/0091596) discloses a method to generate a private, but provable, record of information obtained from a motor vehicle. A motor vehicle operates a series of systems and sensors to generate private telematics data. These systems may include, for example, a navigation system (e. g., a mapping system which tracks a location of the motor vehicle in a geographical space), one or more operational systems (e. g., electromechanical or electronic systems used to operate and control the motor vehicle), and one or more data sensors (e. g., specialized sensors that collect data regarding the operational status of the motor vehicle, the operational systems, an environment of the motor vehicle, or the like). The vehicle may gather contextual data , such as its location , and securely communicate those properties to the computational environment where the properties are cryptographically signed using a securely provisioned private key. A signature on the sensor data may provide proof that the data originated from a specific sensor in a specific car. Anyone with the public key that corresponds to the private key used to sign the data may verify the integrity of the data (See Parag. [0022-0025].
The cited reference by Yi et al. (US 2011/0260884) discloses a method for collecting data involves selecting, via a processor associated with a telematics service center, a mobile vehicle to collect data from a sensor configured to wirelessly communicate with one or more selected vehicles and, via a telematics unit disposed in the selected mobile vehicle, receiving data collected by the sensor. The method further involves, via the telematics unit, transmitting the data from the telematics unit to a data aggregator and reporting the data from the data aggregator to a facility (See Abstract and Parag. [0003]).
The cited reference by Williams (US 2006/0193470) discloses a method for data storage devices such as disk drives, the architecture of the communication interface between the data storage devices and host computer and more particularly to methods and means for executing programs on the data storage device to implement data transformation, such as compression and encryption, inside the disk drive. In addition, the status flags and pointers associated with the task will record whether a task is pending and sufficient information to allow the execution of the task to resume. This status information must be saved whenever a distributed task is interrupted (not shown) and it is reloaded when the task execution is resumed. The execution of the task continues until another interrupt occurs, an error is encountered or the task is completed (See Abstract and Parag. [0036]).
The cited reference by Ito et al. (US 2010/0241870) discloses a control device that controls a storage device configured to encrypt databased on an encryption key, Store the data in a storage region, and decrypt the data stored in the storage region based on the encryption key. The control device includes an information generator and an encryption key generator. The information generator generates information as change information when the storage device is turned on. The change information is different from information used when the storage device is last turned on. The encryption key generator generates an encryption key based on the change information generated by the information generator (See Abstract).
Updated search has been conducted on the claims in the examiner’s amendment and yielded the following pertinent reference(s):
Chu et al. (US 11,146,390): the invention relates to a system for controlling access to encrypted vehicular data employs a hierarchical access control method that allows select encrypted vehicular data stored in a cloud server to be accessed by an authorized user in a hierarchical manner whereby the authorized user is then able to decrypt the select encrypted data and all child data associated with the select encrypted data.
Takahashi et al. (US 9,641,329): the invention relates to an in-vehicle system for communicating with an external tool for storing a tool secret key includes: a communication device; a tool key acquisition device; and a communication controller. The in-vehicle system and an external server for storing external tool information provide a vehicular communication system. The external tool information provides a tool public key and key identification information. The tool public key pairs with the tool secret key. When the external tool requests communication connection with the in-vehicle system, the tool key acquisition device transmits the key identification information to the external server, so that the tool key acquisition device acquires the tool public key from the external server. The communication controller performs cryptographic communication with the external tool using the tool public key.
However, neither the previous cited prior-art references nor pertinent reference(s) identified from the updated search would, either singularly or in combination, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim 1 under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Claims 2-5 depend on the allowed claim 1, and therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.C./Examiner, Art Unit 2498                                                                                                                                                                                                        
/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498